Case 6:17-cr-00003-DDD-PJH Document 258 Filed 05/21/20 Page 1of1PagelID#: 1843

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:17-CR-00003-01
VERSUS JUDGE DRELL
JACOBE K ARCENEAUX (01) MAGISTRATE JUDGE HANNA
ORDER

After review of Defendant’s Motion to Amend Sentence (Doc. 257) now pending before
this court, it is hereby

ORDERED that defendant’s motion is DENIED. The sentence imposed by this court shall
run consecutive to any sentences arising from prior state court convictions. There is no
constitutional right to have sentences imposed by state and federal courts run concurrently. Setser
v. US., 566 U.S. 231 (2012); United States v. Dovalina, 711 F.2d 737, 739 (5 Cir. 1983);
U.S.S.G. §5G1.3; La. C. Crim. P. Arts. 833, 883.1. Further, there is no evidence before the court
to suggest that the state and federal convictions arose from the same facts or events, a factor that
might weigh in favor of concurrent sentences in such cases.

pst
THUS DONE AND SIGNED at Alexandria, Louisiana this 2/ day of May, 2020

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
